DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021; 05/12/2022; 08/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20200120339 A1) in view of Wang (US 20160142729 A1).

Regarding claim 1, Chiang teaches a video decoding method comprising the steps of: 
determining whether or not to apply a combined prediction mode to a current block (Fig. 12: 1225 [0100] The encoder determines (at step 1225) whether MH mode for Intra (or MH mode for inter) maybe enabled according to width, height, or other size settings of the current block. multi-hypothesis (MH) combined prediction mode.); 
obtaining a first prediction block and a second prediction block for the current block when the combined prediction mode is applied to the current block, wherein the first prediction block is obtained based on motion information of a merge candidate of the current block ([0099] The encoder receives (at step 1210) raw pixel or video data for a block of pixels to be encoded as a current block of a current picture. The encoder generates (at step 1220) a first prediction of the current block based on a first prediction mode that is selected from a first candidate list. The first candidate list (e.g., Candidate List I) includes one or more candidate inter-prediction modes. The first candidate list may be the same as the merge candidate list, or a subset of the merge candidate list.), and the second prediction block is obtained based on an intra prediction mode of the current block ([0101] At step 1240, the encoder selects a second prediction mode from the first candidate list or a second candidate list that includes one or more intra prediction modes. The encoder may identify candidates for the second candidate list (e.g., Candidate List II) based on a property of the block or a direction of the first prediction mode); and wherein when at least one among a width and a height of the current block is greater than a threshold value, the combined prediction mode is not applied to the current block (The combined prediction mode is disabled when the width of the current block or the height of the current block is greater than a threshold length. [0009]).
Chiang does not teach the following limitations, however, in an analogous art, Wang teaches obtaining a third prediction block for the current block based on a weighted sum operation of the first prediction block and the second prediction block ([0043] The acquisition of the prediction blocks of the current image block is illustrated in FIG. 5, in which, the image frame at a time of t−1 functions as a forward reference frame, and the image frame at a time oft is the current coded frame. In S30, the first image block PL1 and the second image block PL2 are weighed averaged to acquire the third prediction block PL of the current image block S, that is PL=aPL1+bPL2, in which, a and b represent weight coefficients, and a+b=1. In one embodiment of the invention, a=b=½, that is, weights of the first prediction block PL1 and the second prediction block PL2 are both ½.) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Wang and apply them to Chiang. One would be motivated as such as to improve the accuracy of the prediction block of the motion compensation without increasing the bit rate (Wang: [0006]).

	Regarding claim 2, Chiang in view of Wang teaches the method according to claim 1, Chiang teaches wherein the intra prediction mode of the current block is set to a planar mode (wherein the intra prediction mode is planar mode. [claim 6]).

Regarding claim 6, Chiang teaches a video encoding method comprising the steps of: 
determining whether or not to apply a combined prediction mode to a current block (Fig. 12: 1225 [0100] The encoder determines (at step 1225) whether MH mode for Intra (or MH mode for inter) maybe enabled according to width, height, or other size settings of the current block. multi-hypothesis (MH) combined prediction mode.);
obtaining a first prediction block and a second prediction block for the current block when the combined prediction mode is applied to the current block, wherein the first prediction block is obtained based on motion information of a merge candidate of the current block ([0099] The encoder receives (at step 1210) raw pixel or video data for a block of pixels to be encoded as a current block of a current picture. The encoder generates (at step 1220) a first prediction of the current block based on a first prediction mode that is selected from a first candidate list. The first candidate list (e.g., Candidate List I) includes one or more candidate inter-prediction modes. The first candidate list may be the same as the merge candidate list, or a subset of the merge candidate list.), and the second prediction block is obtained based on an intra prediction mode of the current block ([0101] At step 1240, the encoder selects a second prediction mode from the first candidate list or a second candidate list that includes one or more intra prediction modes. The encoder may identify candidates for the second candidate list (e.g., Candidate List II) based on a property of the block or a direction of the first prediction mode);
wherein when at least one among a width and a height of the current block is greater than a threshold value, the combined prediction mode is not applied to the current block (The combined prediction mode is disabled when the width of the current block or the height of the current block is greater than a threshold length. [0009]).
Chiang does not teach the following limitations, however, in an analogous art, Wang teaches obtaining a third prediction block for the current block based on a weighted sum operation of the first prediction block and the second prediction block ([0043] The acquisition of the prediction blocks of the current image block is illustrated in FIG. 5, in which, the image frame at a time of t−1 functions as a forward reference frame, and the image frame at a time oft is the current coded frame. In S30, the first image block PL1 and the second image block PL2 are weighed averaged to acquire the third prediction block PL of the current image block S, that is PL=aPL1+bPL2, in which, a and b represent weight coefficients, and a+b=1. In one embodiment of the invention, a=b=½, that is, weights of the first prediction block PL1 and the second prediction block PL2 are both ½.) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Wang and apply them to Chiang. One would be motivated as such as to improve the accuracy of the prediction block of the motion compensation without increasing the bit rate (Wang: [0006]).

Regarding claim 7, Chiang in view of Wang teaches the method according to claim 6, Chiang teaches wherein the intra prediction mode of the current block is set to a planar mode (wherein the intra prediction mode is planar mode. [claim 6]).

Regarding claim 11, Chiang teaches a video decoding apparatus comprising: 
a processor and a memory configured to store a computer program capable of being run on the processor ([0133] In this specification, the term “software” is meant to include firmware residing in read-only memory or applications stored in magnetic storage which can be read into memory for processing by a processor.), wherein the processor is configured to 
determine whether or not to apply a combined prediction mode to a current block (Fig. 12: 1225 [0100] The encoder determines (at step 1225) whether MH mode for Intra (or MH mode for inter) maybe enabled according to width, height, or other size settings of the current block. multi-hypothesis (MH) combined prediction mode.), obtain a first prediction block and a second prediction block for the current block when the combined prediction mode is applied to the current block, and the first prediction block is obtained based on motion information of a merge candidate of the current block ([0099] The encoder receives (at step 1210) raw pixel or video data for a block of pixels to be encoded as a current block of a current picture. The encoder generates (at step 1220) a first prediction of the current block based on a first prediction mode that is selected from a first candidate list. The first candidate list (e.g., Candidate List I) includes one or more candidate inter-prediction modes. The first candidate list may be the same as the merge candidate list, or a subset of the merge candidate list.), and the second prediction block is obtained based on an intra prediction mode of the current block ([0101] At step 1240, the encoder selects a second prediction mode from the first candidate list or a second candidate list that includes one or more intra prediction modes. The encoder may identify candidates for the second candidate list (e.g., Candidate List II) based on a property of the block or a direction of the first prediction mode), 
wherein when at least one among a width and a height of the current block is greater than a threshold value, the combined prediction mode is not applied to the current block (The combined prediction mode is disabled when the width of the current block or the height of the current block is greater than a threshold length. [0009]).
Chiang does not teach the following limitations, however, in an analogous art, Wang teaches obtain a third prediction block for the current block based on a weighted sum operation of the first prediction block and the second prediction block ([0043] The acquisition of the prediction blocks of the current image block is illustrated in FIG. 5, in which, the image frame at a time of t−1 functions as a forward reference frame, and the image frame at a time oft is the current coded frame. In S30, the first image block PL1 and the second image block PL2 are weighed averaged to acquire the third prediction block PL of the current image block S, that is PL=aPL1+bPL2, in which, a and b represent weight coefficients, and a+b=1. In one embodiment of the invention, a=b=½, that is, weights of the first prediction block PL1 and the second prediction block PL2 are both ½.) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Wang and apply them to Chiang. One would be motivated as such as to improve the accuracy of the prediction block of the motion compensation without increasing the bit rate (Wang: [0006]).

Regarding claim 12, Chiang in view of Wang teaches the video decoding apparatus according to claim 11, Chiang teaches wherein the intra prediction mode of the current block is set to a planar mode (wherein the intra prediction mode is planar mode. [claim 6]).

Regarding claim 16, Chiang teaches a video encoding apparatus comprising: 
a processor and a memory configured to store a computer program capable of being run on the processor ([0133] In this specification, the term “software” is meant to include firmware residing in read-only memory or applications stored in magnetic storage which can be read into memory for processing by a processor.), wherein the processor is configured to 
determine whether or not to apply a combined prediction mode to a current block (Fig. 12: 1225 [0100] The encoder determines (at step 1225) whether MH mode for Intra (or MH mode for inter) maybe enabled according to width, height, or other size settings of the current block. multi-hypothesis (MH) combined prediction mode.); 
obtain a first prediction block and a second prediction block for the current block when the combined prediction mode is applied to the current block, wherein the first prediction block is obtained based on motion information of a merge candidate of the current block ([0099] The encoder receives (at step 1210) raw pixel or video data for a block of pixels to be encoded as a current block of a current picture. The encoder generates (at step 1220) a first prediction of the current block based on a first prediction mode that is selected from a first candidate list. The first candidate list (e.g., Candidate List I) includes one or more candidate inter-prediction modes. The first candidate list may be the same as the merge candidate list, or a subset of the merge candidate list.), and the second prediction block is obtained based on an intra prediction mode of the current block ([0101] At step 1240, the encoder selects a second prediction mode from the first candidate list or a second candidate list that includes one or more intra prediction modes. The encoder may identify candidates for the second candidate list (e.g., Candidate List II) based on a property of the block or a direction of the first prediction mode); 
wherein when at least one among a width and a height of the current block is greater than a threshold value, the combined prediction mode is not applied to the current block (The combined prediction mode is disabled when the width of the current block or the height of the current block is greater than a threshold length. [0009]).
Chiang does not teach the following limitations, however, in an analogous art, Wang teaches obtain a third prediction block for the current block based on a weighted sum operation of the first prediction block and the second prediction block ([0043] The acquisition of the prediction blocks of the current image block is illustrated in FIG. 5, in which, the image frame at a time of t−1 functions as a forward reference frame, and the image frame at a time oft is the current coded frame. In S30, the first image block PL1 and the second image block PL2 are weighed averaged to acquire the third prediction block PL of the current image block S, that is PL=aPL1+bPL2, in which, a and b represent weight coefficients, and a+b=1. In one embodiment of the invention, a=b=½, that is, weights of the first prediction block PL1 and the second prediction block PL2 are both ½.) 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Wang and apply them to Chiang. One would be motivated as such as to improve the accuracy of the prediction block of the motion compensation without increasing the bit rate (Wang: [0006]).

Claims 3-4, 8-9, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Wang further in view of Lee (US 20200244956 A1).

Regarding claim 3, Chiang in view of Wang teaches the method according to claim 2. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches the second prediction block is obtained based on a reference sample line included in an adjacent reference sample line (second prediction value obtained by using the second and onward reference sample lines near the current block [0440]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Chiang in view of Wang. One would be motivated as such as  to improve subjective or objective image quality.  (Lee: [0097]).

Regarding claim 4, Chiang in view of Wang teaches the method according to claim 1. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches wherein in performing the weighted sum operation, weighting values applied to the first prediction block and the second prediction block are determined based on prediction modes of neighboring blocks adjacent to the current block ([0440] For example, the prediction for the current block may be performed by calculating the weighted sum of one or more prediction samples obtained by using multiple sample lines. For example, the prediction may be performed by calculating the weighted sum of a first prediction value obtained by using the first reference sample line near the current block and a second prediction value obtained by using the second and onward reference sample lines near the current block.). the same motivation used to combine Chiang in view of Wang in claim 3 is applicable.

Regarding claim 8, Chiang in view of Wang teaches the method according to claim 7. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches the second prediction block is obtained based on a reference sample line included in an adjacent reference sample line (second prediction value obtained by using the second and onward reference sample lines near the current block [0440]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Chiang in view of Wang. One would be motivated as such as  to improve subjective or objective image quality.  (Lee: [0097]).

Regarding claim 9, Chiang in view of Wang teaches the method according to claim 6. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches wherein in performing the weighted sum operation, weighting values applied to the first prediction block and the second prediction block are determined based on prediction modes of neighboring blocks adjacent to the current block ([0440] For example, the prediction for the current block may be performed by calculating the weighted sum of one or more prediction samples obtained by using multiple sample lines. For example, the prediction may be performed by calculating the weighted sum of a first prediction value obtained by using the first reference sample line near the current block and a second prediction value obtained by using the second and onward reference sample lines near the current block.). the same motivation used to combine Chiang in view of Wang in claim 8 is applicable.

Regarding claim 13, Chiang in view of Wang teaches the video decoding apparatus according to claim 12. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches the second prediction block is obtained based on a reference sample line included in an adjacent reference sample line (second prediction value obtained by using the second and onward reference sample lines near the current block [0440]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Chiang in view of Wang. One would be motivated as such as  to improve subjective or objective image quality.  (Lee: [0097]).

Regarding claim 14, Chiang in view of Wang teaches the video decoding apparatus according to claim 11. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches wherein in performing the weighted sum operation, weighting values applied to the first prediction block and the second prediction block are determined based on prediction modes of neighboring blocks adjacent to the current block ([0440] For example, the prediction for the current block may be performed by calculating the weighted sum of one or more prediction samples obtained by using multiple sample lines. For example, the prediction may be performed by calculating the weighted sum of a first prediction value obtained by using the first reference sample line near the current block and a second prediction value obtained by using the second and onward reference sample lines near the current block.). the same motivation used to combine Chiang in view of Wang in claim 13 is applicable.

Regarding claim 18, Chiang in view of Wang teaches the video encoding apparatus according to claim 17. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches the second prediction block is obtained based on a reference sample line included in an adjacent reference sample line (second prediction value obtained by using the second and onward reference sample lines near the current block [0440]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Chiang in view of Wang. One would be motivated as such as  to improve subjective or objective image quality.  (Lee: [0097]).

Regarding claim 19, Chiang in view of Wang teaches the video encoding apparatus according to claim 16. Chiang in view of Wang does not teaches the following limitations, however, in an analogous art, Lee teaches wherein in performing the weighted sum operation, weighting values applied to the first prediction block and the second prediction block are determined based on prediction modes of neighboring blocks adjacent to the current block ([0440] For example, the prediction for the current block may be performed by calculating the weighted sum of one or more prediction samples obtained by using multiple sample lines. For example, the prediction may be performed by calculating the weighted sum of a first prediction value obtained by using the first reference sample line near the current block and a second prediction value obtained by using the second and onward reference sample lines near the current block.). the same motivation used to combine Chiang in view of Wang in claim 18 is applicable.
Allowable Subject Matter
Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486